CEETOP INC. Via Edgar and Email January 6, 2014 William H. Thompson Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington DC 20549 Re: Ceetop Inc. Form 10-K for the Fiscal Year Ended December 31, 2012 Filed April 16, 2013 Form 8-K Filed September 20, 2013 (the “Form 8-K”) File No. 000-53307 Dear Mr. Thompson: Ceetop Inc., (the “Company”), has received and reviewed your letter of December 19, 2013 (the “Letter”), pertaining to the Company’s Form 10-K for the Fiscal Year Ended December 31, 2012 (the “Form 10K”), filed April 16, 2013 and Form 8-K filed September 20, 2013. Headings below refer to the headings as indicated in your letter. Form 10-K for the Fiscal Year Ended December 31, 2012 Item 1A. Risk Factors, page 5 In the next annual report filed on Form 10-K for the fiscal year end December 31, 2013 (and all subsequent periodic reports filed by the Company, as such condition exists) the Company will include a risk factor disclosing the fact that the Public Company Accounting Oversight Board (PCAOB) is currently unable to inspect the audit work and practices of the auditor of the Company. Form 8-K filed September 20, 2013 The Company anticipates filing an amendment to the Form 8-K within the next 30 days to include the financial statements of Hangzhou Softview Information Technology Company Limited required by Rule 8-04 of Regulation S-X. The Company acknowledges: • That the Company is responsible for the adequacy and accuracy of the disclosure in the filing; • That staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and • That the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. A copy of this letter has been filed via the EDGAR system.Thank you for your courtesies. Very truly yours, CEETOP INC. /s/Weiliang Liu By: Weiliang Liu Title:Chief Executive Officer
